I concur in the result. In my judgment section 93, Revised Codes of 1921, has not any application to the problem of statutory construction presented. The question is one of legislative intention, and it seems to me that the most reasonable interpretation of Chapter 39, Laws of 1927, when the history of section 8273, Revised Codes of 1921, which it amends, and that of section 8276, to which it refers, is considered, compels the conclusion that the affidavit of good faith, which must accompany a mortgage executed by a corporation, must be made by the mortgagee, as is required by the provisions of section 8276.